Citation Nr: 1419859	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-15 506A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for service-connected radial humeral epicondylitis of the right elbow.

2.  Entitlement to an initial compensable disability rating for service-connected bilateral pterygium.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and February 2008 rating decisions of Department of Veterans Affairs (VA), Regional Offices (RO).  

In February 2014, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the record.  

The issues on appeal had previously included entitlement to service connection for a low back disability, a left shoulder disability, and a left knee disability.  However, during the pendency of this appeal, by rating action dated in July 2013, service connection was established for each.  As this represents a complete grant of the benefits sought on appeal, the issues are no longer before the Board.

The July 2013 rating decision also determined that the service-connected radial humeral epicondylitis of the right elbow warranted an initial 10 percent disability rating.  As will be discussed further herein, during the February 2014 hearing, the Veteran clarified that he only wished to pursue an appeal as to the disability rating for the service-connected bilateral pterygium.  As such, the issue of a disability rating greater than 10 percent for the service-connected radial humeral epicondylitis of the right elbow will be dismissed.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits 
Management System (VBMS) paperless claims files associated with the Veteran's claim.  
FINDINGS OF FACT

1.  During a February 2014 hearing, prior to the promulgation of a decision in the 
appeal, the Veteran and his representative indicated a desire to withdraw from appeal the issue of entitlement to an initial disability rating greater than 10 percent for service-connected radial humeral epicondylitis of the right elbow.

2.  Throughout the pendency of the claim, the Veteran's service-connected bilateral pterygium has been chronic and active, but has not been manifested by any loss of vision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial disability rating greater than 10 percent for radial humeral epicondylitis of the right elbow have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for an initial compensable disability rating for bilateral pterygium have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.75, 4.76, 4.79, 4.118, 4.124a, Diagnostic Codes 6034, 6079, 6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Elbow

The Board may dismiss any appeal which fails to allege  specific error of fact or law in the determination being  appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, during the February 2014 hearing, the Veteran indicated that he wished to withdraw his appeal as to the issue of an initial disability rating greater than 10 percent for service-connected radial humeral epicondylitis of the right elbow.  Hence, there remain  no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have  jurisdiction to review the appeal of this issue, and it is dismissed.

VA's Duty to Notify and Assist--Pterygium

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

This claim is an appeal arising from a grant of service connection in a January 2007 rating decision; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in various correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty-to-assist and duty-to-notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Rating--Pterygium

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran filed a claim of entitlement to service connection for the bilateral pterygium in June 2006, prior to his discharge from service.  Service connection was granted by rating action dated in January 2007, wherein an initial noncompensable disability rating was assigned effective as of November 1, 2006.  As it was determined that the Veteran had not been provided a VA eye examination, the Veteran was afforded such in January 2008, and the initial noncompensable disability rating was confirmed by rating action dated in February 2008.  Thereafter, in August 2008, the Veteran timely filed a notice of disagreement, and in May 2009 he filed a substantive appeal. 

During the pendency of the Veteran's claim and appeal, the rating criteria for evaluating eye disabilities were revised, effective December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008); (codified at 38 C.F.R. § 4.79, Diagnostic Codes 6000 to 6037 (2013)).  However, the amendment only applies to claims received on or after December 10, 2008.  In this case, the Veteran's claim was received in June 2006.  Therefore, the Board may only consider the Veteran's service-connected eye disability under the rating criteria in effect prior to December 2008.

The Veteran's eye disability is currently rated as noncompensable (zero percent)  under Diagnostic Code 6034 which provides the rating criteria for pterygium.  As in effect prior to December 10, 2008, Diagnostic Code 6034 provides that pterygium is to be rated based on a loss of vision, if any.  38 U.S.C.A. § 4 .84, Diagnostic Code 6034 (2008). 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is rated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-79 (2008). A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The disability rating will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a. 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/50 or 20/40; (2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).  A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-79 (2008). 

Additionally, visual impairment may be rated based on impairment of visual fields (Diagnostic Codes 6080-81) or impairment of eye muscle function (Diagnostic Codes 6090-92). 

A VA pre-discharge examination report dated in July 2006 shows that the Veteran had pterygia that encroached onto each cornea.  Both pupils were equal and reactive to light.  Extraocular movements were intact.  There was no periorbital redness or swelling.  Fundoscopic examination without dilation showed no hemorrhage, exudates, AV nicking or papilledema.  The Veteran reported using lubricating eye drops for his symptoms.  The diagnosis was bilateral pterygium, not encroaching on central vision yet.

An ophthalmological examination report from J. Baron, M.D., dated in January 2008, shows that the Veteran reported dry eye syndrome.  He described frequent red eyes with pain and a foreign body sensation.  He also noted a pterygium in the nasal parts of the eye bulbs.  The symptoms were said to be very frequent in the preceding six months.  He would treat his symptoms with artificial tears.  He was undergoing no therapy and did not wear any glasses.  Visual acuity in each eye was 20/20; visual field was normal; and there was no double vision.

A VA examination report dated in July 2011 shows that the Veteran provided a history consistent with that as set forth above.  He added that he had surgical removal of the right pterygium in 2009, but no surgery on the left.  He had no laser treatment or eye injuries.  He had a family history of glaucoma and had worn glasses since 1996.  Physical examination revealed corrected visual acuity in each eye of 20/20.  Visual field examination was normal.  External examination was clear.  There was no enucleation, nystagmus, lense removed, or chronic conjunctivitis.  Intraocular pressure in each eye was 22mmHg, bilaterally.  Slit lamp examination revealed a right cornea medial 2.5 millimeters pterygium that was very vascular, and surgical scar at the 2.5 millimeter point on the left with some neovascularization inferiorly extending one millimeters into the cornea.  There was minimal nuclear sclerosis, bilaterally.  Fundoscopic examination showed cup to disc ratio of 0.4 bilaterally with healthy retina.  The diagnoses were right active pterygium; mildly active left pterygium, status post excision; bilateral cataracts; suspect glaucoma; refractive error; and presbyopia.

A private medical record from W. J. Hubickey, D.O., dated in January 2013, shows that the Veteran reported daily dry eyes that would become red and fatigued.  He added that his eyes often felt as if there was sand in them.  He noted that he would use artificial tears frequently for comfort.  He also described daily light sensitivity, including glare while driving at night.  Physical examination revealed corrected visual acuity in each eye of 20/20.  Visual field examination was full.  External examination was within normal limits.  Anterior segment examination revealed a right cornea nasal broad thin 4.0 millimeters pterygium that was slightly elevated, and a surgical scar from prior pterygium excision that was minimally elevated.  Fundoscopic examination showed cup to disc ratio of 0.35 on the right and 0.3 on the left.  Macula were flat and dry, arcades clean, and good FLR.  Vessels were normal.  The impression was bilateral suspect glaucoma; bilateral pigment dispersion syndrome of the iris; bilateral tear film insufficiency; right eye pterygium, not otherwise specified; and bilateral senile nuclear cataract.

A letter from Dr. Hubickey dated in January 2014 shows that he Veteran was said to have pigment dispersion with a 50 percent chance of having glaucoma.  He was said to have an impression of bilateral suspect glaucoma; bilateral pigment dispersion syndrome of the iris; bilateral tear film insufficiency; right eye pterygium, not otherwise specified; and bilateral senile nuclear cataract.

During the February 2014 hearing, the Veteran described experiencing daily bilateral eye discomfort manifested by dryness, pain, redness, and a sand-like sensation.  He also indicated that he would have difficulty when using a computer or driving at night.  He stated that he would treat his symptoms with eye drops.

The medical evidence of record over the entire course of this appeal has shown that the Veteran has had continued active pterygia.  However, he has consistently exhibited 20/20 corrected visual acuity in each eye, therefore, the currently assigned noncompensable disability rating is warranted under Diagnostic Code 6034 as loss of vision has not been established.  38 U.S.C.A. § 4 .84, Diagnostic Code 6034. 

In this regard, the corrected visual acuity has never been severe enough to warrant a compensable disability rating under Diagnostic Codes 6078 or 6079 which provide for a 10 percent disability rating when vision in one eye is at least 20/50 and vision in the other eye is at least 20/40.  Additionally, there have never been any reported visual field defects or diplopia, and external ocular movements have been full and smooth.  Throughout the appeal, there has been no basis for a disability rating greater than zero percent for the Veteran's eye disability under any alternate diagnostic code provisions.  See 38 C.F.R. § 4.84a , Diagnostic Codes 6061-81, 6090-92.  Moreover, the evidence does not reflect that the Veteran's eye disability has been manifested by service-related uveitis; keratitis; scleritis; iritis; cyclitis; choroiditis; retinitis, detachment of the retina; intraocular hemorrhage; an unhealed eye injury; tuberculosis of the eye; retinal scars, atrophy or irregular retinopathy; glaucoma; conjunctivitis; benign or malignant neoplasms of the eyeball; or central nystagmus.  As such, Diagnostic Codes 6000 through 6018 are not for application.  Additionally, there is no evidence that the Veteran's service-connected eye disability has resulted in ptosis, ectropion, entropion, lagophthalmos, loss of eyebrows, loss of eyelashes, optic neuropathy, cataracts, aphakia, paralysis of accommodation, dacryocystitis, loss of portion of eyelids, dislocation of crystalline lens, or keratoconus.  As such, Diagnostic Codes 6019, 6020, 6021, 6022, 6023, 6024, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, or 6035 do not apply.  See 38 C.F.R. § 4.84a , Diagnostic Codes 6019-24, 6026-35. 

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Here, pterygia are specifically contemplated by a specified Diagnostic Code and there has been no indication that the service-connected disability has caused any loss of vision.  (The Veteran has other eye problems, but none is service connected.)

Thus, the preponderance of the evidence is against an initial compensable disability rating for bilateral pterygium.  The record does not show evidence of loss of vision so as to approximate the criteria for a higher disability rating at any time over the course of the claim period.  As such, staged ratings are not warranted.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to this Veteran.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Extra-schedular Consideration

Finally, the Board finds that the Veteran's bilateral pterygium does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's bilateral pterygium is contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.


ORDER

The appeal as to the issue of an initial disability rating greater than 10 percent for radial humeral epicondylitis of the right elbow is dismissed.

An initial compensable disability rating for bilateral pterygium is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


